Citation Nr: 0520737	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  00-14 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran has relocated since the 
claim began, and his claims folder is now being handled by 
the Anchorage, Alaska RO.  

In May 2005, the veteran offered testimony at a hearing held 
at the RO before the undersigned Veterans Law Judge.  

The issues of entitlement to service connection for left ear 
hearing loss and tinnitus addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Right ear hearing loss was incurred in service.  


CONCLUSION OF LAW

The veteran is entitled to service connection for right ear 
hearing loss.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for right ear hearing loss 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The Board has considered the provisions of the VCAA.  
However, the Board need not discuss the limited application 
of the VCAA in this case, given the favorable disposition of 
that issue as decided herein.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); 38 C.F.R. § 3.304(b) (2004).

In addition, service connection for sensorineural hearing 
loss may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).

At his Travel Board hearing before the undersigned Veteran's 
Law Judge at the RO in May 2005, veteran testified that he 
experienced acoustic trauma in service.  He explained that 
his job as an Navy oil or water king on the ship involved 
monitoring the use and production of water and or transfer of 
fuels.  He spent 12 hour shifts in the boiler room monitoring 
the water pump.  He stated that he had to really focus his 
hearing on one pump in a room with many loud pumps and 
boilers.  He believes this caused defective hearing.  

Service medical records show that the veteran entered service 
with right ear auditory thresholds in the frequencies 500, 
1000, 2000, 3000, 4000 Hertz as follows:  20, 20, 10, 10, 35.  
The veteran reported at that time that he thought he had 
hearing loss.  At separation, right ear auditory thresholds 
in the frequencies 500, 1000, 2000, 3000, 4000 Hertz were as 
follows:  20, 25, 15, 15, 45.  The diagnosis was high 
frequency hearing loss, right ear, not considered disabling.  

Post-service records include a treatment record from Karuk 
Tribal Health, Inc., dated in August 1999, containing a 
diagnosis of hearing loss and tinnitus, and a personal 
medical history reporting the conditions had been present for 
12 years.  

The veteran was afforded a VA audiology examination in March 
2001.  Right ear auditory thresholds in the frequencies 500, 
1000, 2000, 3000, 4000 Hertz were as follows:  30, 40, 35, 
30, 55.  The pertinent diagnosis was mild sloping to 
moderately severe mixed hearing loss.  

The veteran has hearing loss in the right ear as defined by 
VA regulation.  See 38 C.F.R. § 3.385.  The Board finds his 
account of exposure to in-service noise to be credible and 
consistent with the conditions of his service.  Moreover, he 
had right ear hearing loss as defined by VA regulation at the 
time of his separation physical.  He did not have hearing 
loss as defined by VA when he entered service.  Accordingly, 
the Board finds that he incurred bilateral hearing loss as a 
result of his active service.

ORDER

Service connection for hearing loss of the right ear is 
granted.  


REMAND

Unfortunately, a remand is required in this case to comply 
with the Veterans Claims Assistance Act of 2000 (VCAA) as to 
the issues of service connection for a left ear hearing loss 
and tinnitus.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
a claim.  See 38 C.F.R. § 3.159(c)(4).  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

Additional development is required in order to fulfill the 
duty to assist as set forth in the VCAA.  In March 2001, the 
veteran underwent VA audiology evaluation.  The examiner 
failed to provide an opinion as to the likelihood of a nexus 
or causal relationship between current left ear hearing loss 
and tinnitus and service.  The RO requested an addendum 
providing the opinion.  The veteran failed to report for the 
scheduled examination.  A medical opinion would be helpful in 
determining the likelihood that any current left ear hearing 
loss or tinnitus is related to service.  The Board will 
request that a VA examiner review the file and provide such 
an opinion.  

Moreover, the veteran has indicated that he had treatment at 
several VA facilities.  It is unclear if any additional VA 
treatment records exist for hearing loss, and the RO should 
request any such records.  The veteran has also stated that 
he was treated for hearing loss and tinnitus by a Bureau of 
Indian Affairs doctor, i.e., Karuk Tribal Health, in Yreka, 
CA, in 1992.  These records should be obtained on remand.

Finally, as the case must be remanded for the foregoing 
reasons, the AMC must inform the veteran of any information 
and evidence not of record (1) that is necessary to 
substantiate the claims, (2) that VA will seek to provide, 
and (3) that he is expected to provide.  He should also be 
asked to provide any evidence in his possession that pertains 
to the claims.  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  

Accordingly, the case is REMANDED for the following:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claims for service connection for left ear 
hearing loss and tinnitus; (2) the 
information and evidence that VA will seek 
to obtain on his behalf; (3) the 
information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claims.  A 
copy of this notification must be 
associated with the claims folder.

2.  Obtain any VA treatment records for 
left ear hearing loss and tinnitus from 
VA medical centers where the veteran has 
been treated, including White City, 
Portland, Denver or Martinez facilities, 
that have not been previously requested.  

3.  Obtain any treatment records for 
hearing loss and tinnitus from Karuk 
Tribal Health, in Yreka, CA, dated since 
1992.

4.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, arrange 
for an appropriate VA examiner to review 
the claims folder and provide an opinion 
as to whether it is at least as likely as 
not that the veteran's left ear hearing 
loss and tinnitus had their onset during 
active service or are related to any in-
service disease or injury, including 
acoustic trauma.  

The examiner should be provided a copy 
of this remand together with the 
veteran's entire claims folder and asked 
to indicate whether or not the claims 
folder was reviewed.  The examiner must 
provide a comprehensive report including 
complete rationales for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.  

5.  Readjudicate the claims for service 
connection for left ear hearing loss and 
tinnitus, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


